Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and species tRNA in the reply filed on 11/08/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all three species.  This is found persuasive and the requirement for a species election is withdrawn.  

Status of the Application
	Claims 1-18 are pending.  Claims 1-14 are currently under examination.  Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 01/10/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim appears to be grammatically incorrect because it recites “medical composition preventing…” The claim can be amended to “medical composition for preventing”, which would obviate the objection. Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 7, 8 and 14 are indefinite because the claims comprise the words “preferably”, “particularly” and “optionally”. The words render the claims indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d). The claims, for purposes of examination, are interpreted such that the limitations after the words are examples but the claim is not necessarily limited to those examples.
Claim 14 is further considered indefinite because the metes and bounds of the phrase “are separately placed” is unclear. The claims depends from claim 1 which recites a composition comprising an antisense and an antibody without a limitation requiring the agents be conjugated together. Claim 1 is interpreted such that the antisense and antibody can be conjugated together or separate in the composition. Thus the claim is not further treated on the merits because it cannot be ascertained, without assumption, what is meant by the phrase separately placed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanca-Wessels, Maria C., et al. ("Antibody targeting facilitates effective intratumoral siRNA nanoparticle delivery to HER2-overexpressing cancer cells." (2016): 9561-9575).
Palanca-Wessels, Maria C., et al. describes a copolymer carrier comprising siRNA designed against genes associated with chemotherapy resistance High levels of BCL-XL (B-cell lymphoma-extra-large, also known as BCL2L1 or BCL2-like-1) conjugated to a HER2 antibody, trastuzumab, to reduce expression in ovarian cancer cells (see pages 9561-9564). With respect to claim 13, the plain meaning in the art for a kit is merely the composition and instructions for use. Palanca-Wessels, Maria C. et al. describes a copolymer carrier comprising siRNA and thus would anticipate claim 13 given nothing more is recited in the claim and the USPTO does not give patentable weight to printed matter absent a new and functional relationship between the printed matter and composition (see MPEP 2106.01).
Thus Palanca-Wessels, Maria C., et al. anticipates the instant claims.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Patent No. 11,149,271) and Dou, Shuang, et al. ("Anti-Her2 single-chain antibody mediated DNMTs-siRNA delivery for targeted breast cancer therapy." Journal of controlled release 161.3 (2012): 875-883).
Jiang et al. teach a double stranded RNA molecule comprising an antisense strand and complementary sense strand identical to the claimed SEQ ID Nos. 1 and 2 (see alignment below representing SEQ ID No. 2 and column 8). Jiang et al. teach the RNA molecule is a tRNA molecule that is useful for treating cancer such as ovarian, liver, breast, colon or lung (see column 20). Jiang et al. teach the RNA molecule is in a carrier such as a viral vector, a polymer or a polypeptide and can further have a nucleic acid stabilizer (see column 20). Jiang et al. teach methods of administration of the RNA molecule thru inject which encompasses intravenous, intramuscular subcutaneous and intradermal, for example (see column 19). Jiang et al. does not teach using an antibody in combination with the RNA molecule. 
Dou et al. teach is was well known in the art to use an antibody targeted to a tumor antigen to deliver a therapeutic RNA.  Dou et al. teach using an anti-HER2 siRNA complex with a ratio of 1:5 targeted to breast cancer cells and demonstrated efficient siRNA targeting to the tumor cell (see pages 880-881). Dou et al. teach the anti-HER2 can be used to specifically deliver other therapeutic RNAs to suppress oncogenes or other genes necessary for cancer cell survival (see page 882).
It would have been obvious to one of ordinary skill in the art to combine an antibody for targeting a cancer cell in the delivery vehicle comprising an RNA molecule taught by Jiang et al. One of skill would have wanted to improve the targeted delivery of such a molecule to improve the efficacy of the RNA molecule in cells as taught by Palanca-Wessels, Maria C., et al. 
With respect to claim 13, the plain meaning in the art for a kit is merely the composition and instructions for use. Jiang et al. describes RNA molecule is in a carrier and methods of administration and thus would anticipate claim 13 given nothing more is recited in the claim and the USPTO does not give patentable weight to printed matter absent a new and functional relationship between the printed matter and composition (see MPEP 2106.01).
Thus, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

US-16-120-606-34
; Sequence 34, Application US/16120606
; Patent No. 11149271
; GENERAL INFORMATION
; APPLICANT: Macau University of Science and Technology
; TITLE OF INVENTION: A method of treating cancer

  Query Match             100.0%; Score 19; DB 10; Length 19;
  Best Local Similarity   100.0%;  
  Matches   19; Conservative    0; Mismatches    0; Indels    0; Gaps    0;

SEQ 2           1 CGCGGAGUAGAGCAGUUUG 19
                  |||||||||||||||||||
SEQ 34          1 CGCGGAGUAGAGCAGUUUG 19




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a medicinal composition preventing and/or treating cancer comprising a non- coding RNA molecule or its functional variant or homologue, and an antibody targeting a tumor antigen.
The specification describes a single type of RNA molecule, a tRNA molecule, with a single antibody, an anti-PD-1 antibody, that was injected in tumor bearing mice with a result of tumor volume reduction. The specification and claims do not indicate what distinguishing characteristics of the tRNA and antibody targeting a tumor antigen that are concisely shared by the members of the genus of RNA molecules or functional variants and homologues with the function of preventing or treating any cancer. 
The term ‘functional variant’ refers to a molecule substantially similar to the RNA molecule with one or more sequences alterations that do not affect the biological activity or function of the molecule. The term “homologue” refers to a nucleotide sequence identity of at least 50%. The ‘non-coding molecule’ embraces a transfer RNA, a ribosomal RNA, a microRNA, a siRNA or a piwi-interacting RNA molecule.  The term could also embrace RNA molecules that inhibit or reduce expression of a target sequence, e.g., ribozyme, aptamer, siRNA, antisense oligonucleotides (AON). The specification and claims do not indicate what distinguishing characteristics of a functional variant or homologue of a non-coding RNA molecule and antibody targeting a tumor antigen that are concisely shared by the members of the genus of RNA molecules or functional variants and homologues with the function of preventing or treating any cancer. 
A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
The specification does not describe a representative number of species of the genus of non-coding RNA molecules, functional variants or homologues as claimed with the functional characteristics of preventing and or treating any type of cancer in a subject.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of non-coding RNA sequences as well as numerous types of antibodies, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parted Kubina, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Madhukar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus, one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of RNA molecules and antibodies as claimed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635